PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No.  9,732,754
Issue Date:  August 15, 2017
Application No.  14/836,194
Filed:  August 26, 2015
Attorney Docket No. 5H21.1-060 

:
:
:                        ON PETITION
:
:



This is a decision on the renewed petition under 37 CFR 1.378(b), filed April 11, 2022, to accept the delayed payment of a maintenance fee for the above-identified patent.

The petition is DISMISSED.

Any request for reconsideration under 37 1.378(d) may be filed within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  This is not a final agency action with the meaning of 5 USC 704.

The signature is not acceptable. 

The above identified application was filed on August 26, 2015. The applicant for patent is juristic entity HI-BAR BLOWERS, INC. In accordance with 37 CFR 1.33(b)(3), for patent applications filed under 35 U.S.C. 111(a) or 363 on or after September 16, 2012, “Unless otherwise specified, all papers submitted on behalf of a juristic entity must be signed by a patent practitioner”. Therefore, because this application was filed after September 16, 2012, and the petition of April 11, 2022 was submitted on behalf of juristic entity HI-BAR BLOWERS, INC., the petition of April 11, 2022 must be signed by a patent practitioner. The petition filed April 11, 2022 is not signed by a patent practitioner, therefore the signature is not acceptable.

37 CFR 1.33 (b) 

Correspondence respecting patent applications, reexamination proceedings, and other proceedings. 

(b) Amendments and other papers. Amendments and other papers, except for written assertions pursuant to § 1.27(c)(2)(iii) or (c)(2)(iv), filed in the application must be signed by:
 
(1) A patent practitioner of record; 
(2) A patent practitioner not of record who acts in a representative capacity under the provisions of § 1.34; or 
(3) The applicant (§ 1.42). Unless otherwise specified, all papers submitted on behalf of a juristic entity must be signed by a patent practitioner.

For the reasons stated above, the petition filed April 11, 2022 is dismissed. 

Further correspondence with respect to this matter should be delivered through one of the following mediums:


By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Any questions concerning this matter may be directed to Dale Hall at (571) 272-3586.  



/Dale A. Hall/Paralegal Specialist, OPET                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197)